Order   issued NOVCIUI)Cr   19, 2012




                                              In The
                                  Q.tntrt nf _pprttt!i
                         !Fifth Jii1rirt nf iJrxa tt Jt11ai
                                       No. 05-12-01544-CV


                            IN RE MICHAEL lODISPOTO, Relator


                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-03660-2012


                                          ORDER
                            Before Justices Bridges. Lang, and Fillmore

        Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                                    LANG